78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald K. ALEXANDER, Appellant,v.Bret STRAND, Defendant,Jane GARLAND, Appellee.
No. 95-2521.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1996.Filed March 8, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Donald Alexander filed a 42 U.S.C. § 1983 action against Boone County Assistant Prosecutor Jane Garland, alleging that she threatened his court-appointed public defender during the course of criminal proceedings against Alexander, thus depriving him of competent legal counsel at trial.   The district court1 granted Garland's motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), concluding that she had absolute immunity.   Alexander appeals.


2
We agree with the district court that Garland's alleged acts, occurring during pre-trial motions and arguments when she was acting in a prosecutorial capacity, fell within the scope of absolute immunity.  See Burns v. Reed, 500 U.S. 478, (1991);  Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976);  cf.   Snelling v. Westhoff, 972 F.2d 199, 200 (8th Cir.1992) (per curiam) (allegations that prosecutor conspired with witness to give false testimony do not defeat immunity), cert. denied, 506 U.S. 1053 (1993).



1
 The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western District of Missouri